Citation Nr: 1429538	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus and/or to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO, in pertinent part, denied service connection for a left kidney disability and declined to reopen previously denied service connection claims for a right kidney disability, hypertension, and hemorrhoids. 

In June 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In April 2010, the Veteran cancelled his hearing request.  There are no outstanding hearing requests of record.  

In an April 2011 decision, the Board reopened the claims for service connection for a right kidney disability, hypertension, and hemorrhoids, and remanded the reopened claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development. 

In February 2013, the Board dismissed, per the Veteran's request, the claims of entitlement to service connection for right and left kidney disabilities, to include as secondary to service-connected diabetes mellitus and/or to herbicide exposure; denied the service connection claim for hemorrhoids; and remanded the hypertension claim for further development.  However, as discussed below, even more development is necessary because there was not substantial compliance with the Board's February 2013 remand directives.  

In addition, as indicated in the February 2013 remand, the record raises the issue of whether the Veteran has erectile dysfunction due to service-connected diabetes mellitus, and there is no indication that any development on such issue has been initiated.   Moreover, in February 2014, the Board received a statement from the Veteran in which he reiterated his belief that he has right and left kidney disabilities that are related to his service, to include Agent Orange exposure, and/or to his service-connected diabetes mellitus.  

Accordingly, the issues of entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, and entitlement to service connection for right and left kidney disabilities claimed as secondary to Agent Orange exposure and/or service connected diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those matters, and they are REFERRED to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

The RO/AMC did substantially comply with the Board's February 2013 remand directives; therefore, the service connection claim for hypertension must again be remanded.    

In the February 2013 remand, the Board, in pertinent part, instructed the RO/AMC to afford the Veteran a VA examination and obtain an opinion as to whether the Veteran's hypertension began during active service; is related to any incident of service, to include in-service herbicide exposure; and whether it was caused or aggravated by his service-connected diabetes mellitus.  In doing so, the Board asked that the examiner obtain relevant history from the Veteran.

First, the Veteran was not afforded a VA examination, as requested by the Board.  Instead, the RO obtained an opinion from a medical examiner.   Second, for various reasons, the opinion authored by the medical examiner is not adequate to decide the claim.  Lastly, there is no indication that the RO requested an August 2010 private psychiatric evaluation report as requested.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request the August 2010 private psychiatric evaluation report (by Dr. James Lee) referenced in the January 2012 VA PTSD examination report.  Any negative response should be noted in the file.  

2.  Determine whether any of the Veteran's VA treatment records from Tulsa Outpatient Clinic dated in or about October 1970 could be housed in a location other than with Muskogee VAMC records.  All attempts to obtain these records should be clearly noted in the file.  The Veteran asserts that the Tulsa OPC has moved locations since the 1970s and suggested that the records may be housed elsewhere.  See Veteran's February 2014 statement.
 
3.  Afford the Veteran a VA examination to determine the etiology of his hypertension.   Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner must TAKE A COMPLETE HISTORY from the Veteran regarding the nature and onset of his hypertension.  If there is a medical basis to support or doubt the history, the examiner must state this, with a fully reasoned explanation. 
The examiner is asked to address the following:

a).  Determine the approximate onset of the Veteran's hypertension.  Specifically, indicate whether hypertension was present PRIOR to the October 1994 hospitalization.  

b).  Provide an opinion as to whether the Veteran's hypertension began during active service or is related to any incident of service, to INCLULDE in-service herbicide exposure. 

c).   Provide an opinion as to whether hypertension began within one year of discharge from active service. 

d).   Provide an opinion as to whether the Veteran's 
hypertension was caused by OR aggravated (chronically worsened) by his service-connected DIABETES MELLITUS.   

**Reconcile the opinion with the opinion of the July 2005 VA examiner, and the opinions provided by the May 2011 VA examiner and January 2014 VA medical examiner. 

e).  Provide an opinion as to whether the Veteran's hypertension was caused by OR aggravated (chronically worsened) by his service-connected PTSD.   

**Reconcile the opinion with the January 2014 independent medical examiner and associated medical treatise article.  

f).   If the examiner determines that the Veteran's hypertension was aggravated by diabetes mellitus and/or PTSD, he or she must provide an opinion as to the baseline level of severity of hypertension established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current severity of hypertension.   The baseline and current levels of severity of hypertension must be determined using the VA's Schedule for Rating Disabilities (38 C.F.R., part 4).   

The examiner must determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall, supra.  

5.  Then, readjudicate the hypertension claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



